     Case 1:18-cv-00102-DAD-SAB Document 74 Filed 10/05/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   COREY WILLIAMS,                                  No. 1:18-cv-00102-NONE-SAB (PC)
12                      Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS, GRANTING
13           v.                                       DEFENDANTS’ MOTION FOR JUDGMENT
                                                      ON THE PLEADINGS, AND DISMISSING
14   BRANDON PRICE, et al.,                           THIRD AMENDED COMPLAINT WITHOUT
                                                      LEAVE TO AMEND
15                      Defendants.
                                                      (Doc. Nos. 62, 70, 73)
16

17           Plaintiff Corey Williams, a civil detainee at Coalinga State Hospital (“CSH”), brought this
18   civil rights action under 42 U.S.C. § 1983 pro se and in forma pauperis against prison and
19   executive officials at CSH and Department of State Hospitals (“DSH”). According to plaintiff’s
20   second amended complaint (“SAC”), defendants’ enactment of § 4350 of title 9 of the California
21   Code of Regulations and emergency amendments prohibiting electronic devices allegedly
22   violated plaintiff’s constitutional rights. (Doc. No. 31.) Approximately two years after plaintiff
23   initiated this action, defendants filed a motion for judgment on the pleadings on February
24   /////
25   /////
26   /////
27   /////
28
                                                      1
     Case 1:18-cv-00102-DAD-SAB Document 74 Filed 10/05/20 Page 2 of 3

 1   21, 2020.1 (Doc. No. 62.) Pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302, the motion

 2   was referred to a magistrate judge. On July 29, 2020, the assigned magistrate judge found that

 3   plaintiff’s claims were insufficiently pled and barred by claim preclusion. (Doc. No. 73.)

 4   Accordingly, the magistrate judge recommended to grant defendants’ motion and to dismiss this

 5   action with prejudice.2 (Id.) To date, plaintiff has not filed objections to the pending findings and

 6   recommendations and the time in which to do so has passed.

 7              In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 8   de novo review of this case. The court finds the findings and recommendations to be supported

 9   by the record and by proper analysis and will adopt the findings and recommendations.

10              Accordingly, the court ORDERS as follows:

11           1. The findings and recommendations (Doc. No. 73), filed on July 15, 2020, is ADOPTED;

12           2. Plaintiff’s third amended complaint is STRICKEN;

13           3. The motion for judgment on the pleadings filed on behalf of defendants Price and Ahlin

14              on February 21, 2020 (Doc. No. 62.), is GRANTED;

15           4. Plaintiff’s second amended complaint is DISMISSED without leave to amend due to

16              plaintiff’s failure to allege a cognizable claim and on ground of claim preclusion; and

17   /////

18   /////

19
     1
       The court notes that plaintiff filed his proposed third amended complaint (“TAC”) eleven days
20   after defendants’ motion was filed. When an amended complaint is properly filed, “‘[t]he
     amended complaint supersedes the original, the latter being treated thereafter as non-existent.’”
21   M&Z Trading Corp. v. Cargolift Ltd., 221 F.3d 1348 (9th Cir. 2000) (quoting Loux v. Rhay, 375
22   F.2d 55, 57 (9th Cir. 1967)). The TAC was improperly filed, however, because plaintiff filed it
     without leave of court, and the filing was not permitted under Federal Rule of Civil Procedure
23   15(a). Cf. Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1004, 1008–09 (9th Cir. 2015)
     (reversing the district court for considering a motion to dismiss on the first amended complaint,
24   after the second amended complaint was properly filed). Thus, plaintiff’s proposed TAC has not
     superseded his SAC, and the court may consider defendants’ motion and review the SAC.
25
     2
26     The magistrate judge also analyzed the TAC on the merits and found that the TAC should also
     be dismissed. The court construes the magistrate judge’s analysis of the TAC as reflecting a
27   recommendation that the granting of further leave to amend the SAC would be futile. See
     Kendall v. Visa U.S.A., Inc., 518 F.3d 1042, 1051 (9th Cir. 2008) (“Dismissal without leave to
28   amend is proper if it is clear that the complaint could not be saved by amendment.”).
                                                        2
     Case 1:18-cv-00102-DAD-SAB Document 74 Filed 10/05/20 Page 3 of 3

 1     5. The Clerk of the Court is DIRECTED to assign a district judge to this case for the purpose

 2        of closing the case and to enter judgment and close this case.

 3   IT IS SO ORDERED.
 4
       Dated:    October 5, 2020
 5                                                     UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   3
